Order and judgment unanimously affirmed with costs. Memorandum: In this landlord-tenant proceeding, respondents appeal from an order and judgment which summarily awarded petitioner a warrant of eviction and a money judgment in the principal amount of $3,400, representing unpaid rent of $200 per month. Respondents contend that there are triable questions of fact with respect to the validity of petitioner’s deed to the property and whether respondents are obligated to pay rent.
Summary judgment was properly granted to petitioner because respondents’ conclusory assertions were insufficient to raise triable questions of fact. Despite conveying the property to petitioner under an agreement that expressly provided that respondents were , to retain no interest therein, respondents have remained in possession for over three years and have paid no rent. Objectively viewed, the uncontroverted proof warrants the inference that the parties intended to assume the relation of landlord and tenant (see, 14 Carmody-Wait 2d, NY Prac § 90:137, at 108), that respondents have occupied the premises as tenants, and that they expressly or implicitly agreed to pay rent. Thus, the court did not err in evicting respondents. No challenge is raised on appeal to the amount of respondents’ rent obligation. (Appeal from Order and Judgment of Supreme Court, Monroe County, Rosenbloom, J.— Eviction.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.